Citation Nr: 0636173	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  93-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to more than a 10 percent rating for a left 
knee disability.

2.  Entitlement to more than a 10 percent rating for a right 
knee disability.

3.  Entitlement to more than a 10 percent rating for chronic 
lumbosacral strain with disc disease from May 1, 1991, until 
December 16, 1998.

4.  Entitlement to more than a 20 percent rating for chronic 
lumbosacral strain with disc disease from December 16, 1998, 
until July 1, 2002.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 until 
April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Los Angeles, 
California and Oakland, California.  The appeal was most 
recently within the jurisdiction of the RO in Oakland.

This matter has been before the Board on four prior 
occasions.  Most recently, in a July 2003 Order, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the November 2002 decision of the Board and remanded the 
matter for readjudication consistent with an unopposed motion 
of the Appellee to remand the case for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In June 2004, 
the Board remanded the case to the originating agency for 
additional development necessary to comply with the Court's 
Order.  This case has since been returned to the Board for 
further appellate action.

As noted in the November 2002 Board decision and June 2004 
remand, the current appeal involves the ratings assigned the 
veteran's low back disorder during two distinct periods of 
time.  The appeal does not involve the issue of entitlement 
to an increased rating for the current period.  That claim 
was referred to the RO by the Board for initial adjudication.  
As of the date of this decision, no such issue has been 
adjudicated by the RO.  The Board therefore has no 
jurisdiction to decide such an issue.




FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
on motion; extension is full, flexion is not limited to less 
than 45 degrees, and there is no instability, subluxation or 
locking of the knee.  

2.  The veteran's chondromalacia of the right knee is 
manifested by pain on motion; extension is full, flexion is 
not limited to less than 45 degrees, and there is no 
instability, subluxation or locking of the knee.

3.  From May 1, 1991, until December 16, 1998, the veteran's 
chronic lumbosacral strain with disc disease was manifested 
by mild impairment.

4.  From December 16, 1998, until July 1, 2002, the veteran's 
chronic lumbosacral strain with disc disease was manifested 
by moderate impairment.

5.  At not time pertinent to this appeal, was the veteran's 
disc disease productive of any significant neurological 
impairment of either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for more than 10 percent rating for 
disability of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2006).

2.  The criteria for more than a 10 percent rating for 
disability of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2006).



3.  From May 1, 1991, until December 16, 1998, the criteria 
for a rating higher than 10 percent for chronic lumbosacral 
strain with disc disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003).

4.  From December 16, 1998, until July 1, 2002, the criteria 
for a rating higher than 20 percent for chronic lumbosacral 
strain with L5 disc disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right and left knee disorders.  He is also 
seeking increased ratings for his service-connected back 
disorder from May 1, 1991, until December 16, 1998, and from 
December 16, 1998, until July 1, 2002.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letters mailed in June 2004, 
December 2004, and August 2005.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased ratings sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that increased 
ratings are not warranted for the veteran's low back and knee 
disabilities.  Consequently, no effective dates will be 
assigned, so the failure to provide notice with respect to 
that element of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
October 2005.  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
merits of the claims would have been different had VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard, 4 Vet. App. 384.  Accordingly, the Board will 
address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Analysis

As noted in the Introduction, the same essential issues were 
previously before the Board and denied in a November 2002 
decision.  The Court's May 2003 remand was exclusively to 
ensure compliance with the VCAA, discussed above.  However, 
it is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirement that the Board 
provide adequate reasons and bases for its decision.  See 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  The 
Board's analysis has been undertaken with that directive in 
mind.

Knees

The veteran is currently assigned separate 10 percent ratings 
for right and left knee disabilities, by analogy, under 
Diagnostic Code 5299-5010.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

On VA examination in August 2005, range of motion was from 0 
to 140 degrees in both knees.  This was identical to the 
findings in August 2001 and July 1991.  In April 1996, 
flexion and extension of both knees was described as full.  
These reported ranges of motion do not support the assignment 
of a compensable evaluation for either knee under Diagnostic 
Code 5260 or 5261.

Although the reported ranges of motion do not support a 
compensable rating, in determining the degree of limitation 
of motion, the Board must also consider  functional loss due 
to lack of normal endurance; functional loss due to pain, and 
pain on use and during flare-ups; functional impairment due 
to weakened movement, excess fatigability, and 
incoordination; and the effects of the disability on the 
veteran's ordinary activity.  

The August 2005 examiner specifically stated that the 
measured ranges of motion were "pain free" with the 
following exception.  After ten repetitions of knee range of 
motion, there was some fatigue and increase in pain at the 
limits of motion.  However, the examiner found that there was 
no loss of range of motion after such repetition.  

The Board acknowledges the veteran's statements, made at his 
February 1996 personal hearing, that his knee problems 
precluded vocational work activities and athletics.  The 
Board further acknowledges the veteran's report that pain 
necessitated the use of 6 to 10 aspirin daily.  The Board 
also recognizes the veteran's stated inability to engage in 
any activity involving squatting or raising his foot higher 
than floor level, such as climbing stairs.  Furthermore, the 
Board acknowledges his reported use of a supportive device.  
However, such subjective complaints of pain causing 
functional limitation are out of line with the objective 
evidence.  Indeed, the examiner in April 1996 concluded that 
he could not reconcile the veteran's pain to any gross 
abnormalities in the knees.  He stated that there was no 
functional loss in the knees and the veteran's pain was 
subjective, for which the examiner could not account.  

While the Board has no direct evidence that the veteran is 
deliberately exaggerating his complaints, his reports appear 
to conflict with the objective findings.  Although complaints 
of pain are inherently subjective in nature, pain can be 
confirmed by observation from a medical professional.  In 
apparent contrast to the veteran's account of painful knee 
motion, the August 2005 examiner noted that the veteran 
walked with a normal gait and was able to walk on heels and 
toes.  His tandem gait was normal, as was standing balance 
with a narrow base.  Motor strength was also normal.  Indeed, 
the April 1996 examiner also found that muscle strength was 
normal, and found that there was no wasting of the quadriceps 
or calf muscles upon measurement.  The examiner stated that 
such wasting would be expected if there was any gross 
abnormality of the knees.  X-rays and MRIs were reviewed by 
the April 1996 examiner, who could identify no abnormalities 
of any great consequence.  Objective findings such as mild 
swelling and clicking of the knees have been noted; however, 
there is no indication that  they account in any way for the 
reported symptomatology.  Indeed, the finding of the April 
1996 examiner is that they do not account for the reported 
symptoms.

While the veteran was diagnosed with retropatellar pain 
syndrome in August 2001, such diagnosis was by history, 
rather than by objective observation.  A disability that is 
noted by history only is not considered a current disability.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Indeed, apprehension testing was negative in August 2001.  

Based on the lack of any objective support for the degree of 
symptoms reported by the veteran, the Board finds that even 
with consideration of all pertinent disability factors, the 
veteran does not have sufficient limitation of motion of 
either knee to justify a compensable evaluation under 
Diagnostic Code 5260 or 5261.   

Given the veteran's report to the August 2005 examiner that 
he has a feeling of instability, the Board has also 
considered whether a separate compensable evaluation is 
warranted under38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides that lateral instability or recurrent subluxation 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  

Here, however, the August 2005 examiner found no ligament 
laxity on medial or lateral stress.  Anterior and posterior 
drawer signs, and Lachman tests were negative.  The August 
2001 examination revealed that both knees were stable in all 
planes and that the McMurray, pivot/shift and the Lachman 
tests were all negative.  X-rays of both knees were 
essentially within normal limits, showing no sign of 
subluxation or displacement.  This finding matches those 
noted in a May 2001 private treatment record.  Moreover, 
earlier examination in April 1996 also failed to show any 
gross abnormality of the knees.  There was no evidence of any 
ligamentous laxity or any internal derangement.  A March 1994 
MRI revealed that the ligaments and tendons were within 
normal limits.  Similarly, in July 1991, there were no laxity 
and no pain on torsion of either knee.  

While the veteran apparently has a sensation of instability, 
there appears to be no functional defect with either knee 
that could produce such a sensation.  The veteran is 
competent to describe his symptoms, but he is not competent 
to diagnose lateral instability or subluxation.  These 
symptoms have not been found on competent medical evaluation.  
Thus, a compensable evaluation for either knee on the basis 
of Diagnostic Code 5257 is not warranted.  

The Board has considered whether there is any schedular basis 
for granting either of these claims but has found none.  In 
particular, the Board notes that there are no findings for 
either knee of a dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint so 
Diagnostic Code 5258 does not apply.  In addition, there is 
no evidence of nonunion or malunion of the tibia or fibula of 
either lower extremity so Diagnostic Code 5262 does not 
apply.  .

In summation, the criteria established and contemplated for a 
rating in excess of the currently assigned 10 percent rating 
for each knee have not been met or approximated.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule is not applicable.  

Low Back
 
The veteran's low back disorder has been evaluated by the 
originating agency under Diagnostic Code 5293.  That 
diagnostic code was revised, effective September 23, 2002.  
The Board also notes that, effective September 26, 2003, 
during the pendency of this claim, VA revised the entire 
rating criteria used to evaluate diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  However, 
the current evaluation of the veteran's low back disorder is 
not on appeal.  The issues on appeal deal exclusively with 
the periods prior to July 1, 2002.  Revised regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000.  
Therefore, a discussion of the old and new law is not 
necessary here, and the veteran has not been prejudiced by 
the absence of notice regarding the new rating criteria.

For the period from May 1, 1991, until December 16, 1998, the 
veteran was assigned a 10 percent rating under Diagnostic 
Code 5293.  Under Diagnostic Code 5293 as it existed during 
that period, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 

The Board has reviewed the evidence of record and finds that 
there is no appropriate basis for a rating in excess of 10 
percent for the period from May 1, 1991 until December 16, 
1998.  VA examinations conducted in July 1991 and April 1996 
failed to reveal any radiculopathy.  Indeed, the examiner in 
April 1996 explicitly noted that the veteran's straight leg 
raising was normal, as were his lower extremity reflexes.  
Indeed, even on the most recent examination in August 2005, 
the examiner noted findings of negative straight leg raising, 
symmetrical lower extremity reflexes, and no sensory or motor 
deficits.  

The Board has also considered whether there is any other 
schedular basis for granting this claim.  While the veteran 
has been diagnosed with lumbosacral strain, there is no 
evidence of muscle spasms as required for a 20 percent rating 
under Diagnostic Code 5295.  The evidence similarly fails to 
show severe strain with listing of the whole spine to the 
opposite side, marked limitation of forward bending in 
standing position, or any other criteria as would justify 
more than a 10 percent rating under Diagnostic Code 5295.  As 
an aside, the Board notes that it may well have been a better 
choice to rate the claimant under Code 5295 rather than Code 
5293 given the symptom picture, it is clear that this would 
not result in a higher rating.  A ten percent rating is 
provided under Code 5295 for characteristic pain on motion, 
however, that is presumably the same manifestation 
essentially that the RO employed to support the 10 percent 
evaluation under Code 5293 in the absence of any radicular 
symptoms.  The claimant can not be rated twice for the same 
manifestation under two different codes.  38 C.F.R. § 4.14 
(2006).  

The Board has also considered whether a higher rating is 
warranted on the basis of limitation of motion.  Under the 
criteria in effect during the period before the Board, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The Deluca 
factors discussed above are also for consideration in 
determining the degree of limitation of motion of the lumbar 
spine.

The Board acknowledges the veteran's complaints of pain.  
However, when examined in July 1991, the lumbosacral spine 
showed full flexion to 95 degrees and the veteran was able to 
reach his toes.  He was also able to extend to 30 degrees, 
side bend to 30 degrees bilaterally, and rotate to 45 
degrees.  He could perform straight leg raising to 90 
degrees.  Moreover, upon examination in April 1996, the 
examiner detected no abnormality of the lower back.  The 
veteran could flex and touch his toes, extend fully to 20 
degrees, rotate his spine 35 degrees bilaterally and 
laterally flex his spine to the right and left to 30 degrees.  
Straight leg raising was normal, as were his lower extremity 
reflexes.  

None of the evidence for this period shows that that veteran 
had additional functional impairment due to any of the Deluca 
factors, and the reported ranges of motion are not indicative 
of more than slight limitation of motion.  In addition, a 
separate rating on the basis of slight limitation of motion 
is not in order because this functional impairment is not 
separate and distinct from that contemplated by the assigned 
rating under Diagnostic Code 5293.

For the period from December 16, 1998, until July 1, 2002, 
the veteran was assigned a 20 percent rating under Diagnostic 
Code 5293.  The criteria as they existed at that time are set 
forth above.

The Board has reviewed the evidence of record and finds that 
a rating in excess of the 20 percent evaluation assigned for 
the period from December 16, 1998, until July 1, 2002, is not 
warranted.  Treatment reports dated in December 1998 from 
Kaiser Permanente Hospital show that the veteran complained 
of pain radiating to the right buttock and thigh and that 
tenderness was found in the right buttock area in the sciatic 
nerve area.  They also indicate that straight leg raising was 
positive on the right.  However, reflexes, sensation, and 
motor examinations were negative.  These findings do not 
demonstrate the presence of more than moderate intervertebral 
disc disease

At the VA examination in August 2001, the veteran had no 
paraspinous muscle spasm.  Sensation was intact throughout 
both lower extremities and deep tendon reflexes were 2+ and 
were equal bilaterally for both the patellar and Achilles 
tendon reflexes.  Additionally, straight leg raising was 
negative in a seated position at 90 degrees and in an aligned 
position at 80 degrees.

The criteria for the 40 percent requires recurring attacks of 
radiculopathy.  The objective evidence does not demonstrate 
such recurring attacks of radiculopathy have been clinically 
confirmed.  The August 2001 evaluation does not reflect 
neurological pathology.  

Based on all of the above, the next-higher evaluation of 40 
percent under Diagnostic Code 5293 is not warranted at any 
time during the period from December 16, 1998, until July 1, 
2002.  

The Board has considered whether there is any other schedular 
basis for granting this claim.  Diagnostic Code 5295, for 
lumbosacral strain, does not justify an increased rating here 
because the evidence fails to demonstrate any of the 
pathology or functional impairment associated with a higher 
rating.  There is no listing of the whole spine to the 
opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space.  Without 
at least some of these symptoms, the next-higher rating of 40 
percent rating under Diagnostic Code 5295 is not justified.  
Moreover, the Board finds no other alternative codes that 
could serve as a basis for a grant of an increased rating for 
the time period at issue.  In particular, the Board notes 
that the VA examination in August 2001 did not reveal more 
than moderate limitation of motion such as to warrant the 
next-higher rating of 40 percent under Diagnostic Code 5292.  
While the Board acknowledges the veteran's complaints of 
pain, the evidence does not show additional limitation of 
function due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  Indeed, when 
examined in August 2001, the veteran was able to reverse his 
lordotic curve with forward flexion and recover from forward 
flexion without difficulty.  That examination further 
indicated that there was no pain or tenderness to palpation 
over the spinous processes or the paraspinous musculature and 
that there was no paraspinous muscle spasm present throughout 
the back.  The veteran was able to forward flex and bring his 
fingertips almost to the level of his toes.  He could side 
bend to the right or to the left to 40 degrees.  
Additionally, straight leg raising was negative in a seated 
position at 90 degrees and in an aligned position at 80 
degrees.  Moreover, the veteran was able to stand and walk on 
his toes and heels without difficulty.  Finally, he had 5/5 
strength in dorsiflexion of his toes and ankles.  

Based on the foregoing, the objective medical evidence fails 
to show any additional functional loss due to pain or 
weakness considerations.  To whatever extent the veteran is 
limited due to pain and weakness, such has already been 
contemplated in the 20 percent rating assignment and a higher 
rating is not justified on the basis of DeLuca.  

Finally, the Board notes that almost all of the neurological 
findings have been normal so the Board has determined that a 
separate rating for neurological impairment of either lower 
extremity is not warranted.  

In summation, there is no appropriate schedular basis for an 
evaluation in excess of 20 percent rating for low back 
disability during the period from December 16, 1998, until 
July 1, 2002.  In addition, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim, the benefit-of-the-doubt 
rule is not applicable.  



Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  However, the record reflects 
that the veteran has not required frequent hospitalizations 
for his knee or back disabilities.  While the veteran has 
described how his disabilities limit his ability to engage in 
physical activities required in his occupation, as discussed 
above, the objective evidence does not support the degree of 
impairment of function reported by the veteran.  Moreover, 
the sole fact that a claimant has difficulty with 
occupational tasks is not enough.  The record must reflect 
some factor which takes the case outside the norm.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  In this case, the evidence 
does not show that the manifestations of the veteran's 
disabilities are in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  

While the Board's evaluation of the veteran's back disorder 
is limited to two specifically defined periods of time, the 
appeal of the knee claim arises from the initial assignment 
of a disability rating.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board has considered all of the evidence of record, and has 
concluded that a rating higher than 10 percent is not 
warranted for either knee during any period of time on 
appeal.  


ORDER

Entitlement to more than a 10 percent rating for disability 
of the left knee is denied.

Entitlement to more than a 10 percent rating for disability 
of the right knee is denied.

Entitlement to more than a 10 percent rating for chronic 
lumbosacral strain with disc disease from May 1, 1991, until 
December 16, 1998, is denied.

Entitlement to more than a 20 percent rating for chronic 
lumbosacral strain with disc disease from December 16, 1998, 
until July 1, 2002, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


